The Attorney               General of Texas
                                                      May 8, 1986
JIM MAlTOX
Attorney General

                               Honorable Mark W. ljtlles                      Opinion No.   JM-490
Supreme Court Building         Chairman
P. 0. BOX 12545                                                                      \Jhethera school dlstricc
                               Budget and 0versi:ht Committee                 Re:
Austin. TX. 78711-2548
512/4?5-2501
                               Texas House of Re?:cesentativcs                may expend funds to enploy croz-
Telex 910/874-1367             P.O. Box 2910                                  sing guards at incersoccions
Telecopier   512l475.0266      Austin. Texas   7 3'769                        which do noz abur school dis-
                                                                              trict property
714 Jackson, Suite 700
Dallas, TX. 75202.4506         Dear   Representatim       Stiles:
214l7428944
                                    You ask whether an independent school district ma); expend schccl
                               funds to employ xossing guards to assist students at interseccians
4824 Alberta Ave.. Suite 160
El Paso, TX. 79905.2793
                               that do not abut school discricc premises.
9154533-3484
                                    The Educaricn Code describes the expenditures rhat may hue:~=ade
                               out of local school funda:
1001 Texas. Suite 700
tiouston. TX. 77002~3111                      Iocal schcol funds from district taxes, tultior.
713/223.5&5
                                              --
                                           fees of pupils
                                                    .       not entitled to free tuition and
                                           other lwal sources may be used for the purposes
606 Broadway, Suite 312                    enumerated for state and county funds and for pur-
Lubbock, TX. 79401-3479                    chasing appliances and supplies, for the paywnt rf
SOSi747~5238                               insurance premiums, janitors and other employees,
                                           for buying school sites, buying, building and
4309 N. Tenth. Suite S                     repairing and renting school houses, and for ---
                                                                                          or&r
McAllen. TX. 78501-1685                    purposes-necessary in the conduct of the pul~llc
5121682.4547                               schools to bz determined by the board of trustees,
                                           'theaccornts and vouchers for count!:districts tc be
200 Main Plaza. Suite 400                  approved by the county superincmdent; provided,
San Antonio. TX. 78205-2797                that whr!n the scxte available school fund in any
512,225-4191                               city or district is sufficient to maintain the
                                           schools thereof in any year for at laast eight
                                           months, and leave a surplus, such surplus may ba
An Equal Opportunity/
Affirmative Action Employer
                                           expended for the purposes mentioned herein.
                                           (Emphasis added).

                               Educ. Code §20.4tN(c). Your question assumes that crossing guards at
                               intersections th;.tabut public school premises are "necessary in the
                               conduct of the Ilublic schools." We chink yoil are correct in that
                               assumption, but we perceive no basis for concluding that crossing
                               guards are only wcessary   at intersections chat actually abut school
                               premises. An expenditure of school funds for a cafeteria has been
                               held to be wooer
                                          .  .   because a cafeteria may be necrssarv for the welfare
                                             Bozeman V. Norrow, 34 S.W.!?d654, 656-57 (Tex. Civ. App.
                               of students. --



                                                                    p. 2237
IionorableMark W. Stiles - page 2      (JM-490)




- El Paso 1931, no writ). We thfnk that crossing guards rright be
equally necessary for the weltare of students. Of course, determinjrlg
whether and where crossing guards are necessary Is a matter for the
discretion of school boazds. -See Aitorney General Opinicr 8-133
(1973).

     It has been suggesr::d that El Paso County Community College
District V. City of El Paso, 698 S.W.2d 248, 252 (Tex. App. - Austin
1985, writ granted), may stand for the propositioc that a scho.21
district may not expend fnlds for crossing guards. The holding of
chat case is that an Independent school district is not a "political
subdivision" within the ,meaning of a constzutional         urovision
governing tax increment financing. The court supported its holding by
pointing out that if a school district were a political subdivision
for purposes of tax increment fiilancing,school funda could be spent
for a prcject to br paid :Eor through tax increment financing even
though the protect had no educational purpose. The court did not
consider the question of tiwther any particular use of funds was for
school purposes. The tour: merely noted that it was undisputed that
the tax increment financ,Log plan in question, which ca;lrd for
improvement of city parking;facilities and rerouting of city streets,
would enhance no education;%1 facility and involved no educaticcal
purpose. In other words, the only relevance of the case to your
question is that it recit,ed the well-established rule that school
funds may be used oniy fcr school purposes.

                             SUMMARY

             School district funds may be used to pay for
          crossing guards,, Derzrmining where crossing
          guards are necessary is a matter within the
          discretion of school boards.




                                       J ,hca
                                         Very truly yours



                                         3 I MkT       T 0 I:
                                         Artorney General of Texas

,TACKHIGHTOWFR
First Assistant Attorney Genseral

MARY KELLER
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney Zenera

RICK GILPIN
Chairman, Opinion Codttee

Prepared by Sarah Woelk
Assistant Attorney General



                               p. 2238